DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 10/11/2019; 5/28/2020; 2/9/2021 and the third-party submission under 37 CFR 1.290 have been considered and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Shin et al.(US 2003/0044969).
With respect to claim 1, the reference of Shin et al. discloses a thermal cycler system (10) (Fig. 1) that includes a sample block (14) configured to receive a sample holder (16) configured 
With respect to claim 2, the one or more ejector mechanisms comprise one or more springs (50, 60).
With respect to claim 7, the one or more ejector mechanisms comprise two or more ejector mechanisms including first (50) and second (60) ejector mechanisms positioned on opposite sides of the drip pan.
With respect to claim 8, the one or more ejector mechanisms include one or more wire form springs (Figs. 7-10).
With respect to claim 9, the one or more rejector mechanisms are movable between a retracted configuration and an extended configuration, and a portion of each of the one or more ejector mechanisms extends above a surface of the sample block in the extended configuration (Fig. 7).
With respect to claim 10, the system further includes a cover (12) configured to apply force to the sample holder in the retracted configuration (¶[0047]).
With respect to claim 11, the one or more ejector mechanisms are spring-biased so as to exert force in a direction away from the sample block when the sample holder is received by the sample block (Fig. 7).
With respect to claim 12, the reference of Shin et al. discloses a thermal cycler system (10) (Fig. 1) that includes a sample block (14) having an outer perimeter (62) configured to receive a sample holder (16) configured to receive a plurality of samples; and one or more 
With respect to claims 13 and 14, the one or more ejector mechanisms are positioned proximate the outer perimeter of the sample block (Fig. 1)(¶[0051]-[0053]).
With respect to claim 15, the one or more ejector mechanisms are biased toward the second state (Fig. 7).
With respect to claim 16, the one or more ejector mechanisms comprise one or more springs (50, 60). 
With respect to claim 17, the one or more ejector mechanisms include one or more wire form springs (Figs. 7-10).
With respect to claim 18, the system includes a drip pan (outer peripheral surface (62) and base (40)) including one or more ejector mechanisms (50,60).
With respect to claim 20, the system further includes a cover (12) movable between an open position to access the sample block and a closed position to cover the sample block, wherein in the closed position and with a sample holder received by the sample block, the cover is configured to exert a force to transition the ejector mechanism to the first state (¶[0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al.(US 2003/0044969) in view of Chu et al.(US 2010/0028988).
The reference of Shin et al. has been discussed above with respect to claim 1.
Claim 3 differs by reciting that the system further includes an adaptor surrounding a periphery of the sample block, the drip pan surrounding a periphery of the adaptor.
While the sample holder (16) of the reference of Shin et al. includes an upstanding peripheral side wall (Fig. 7) configured to be positioned about the peripheral side wall of the 
The reference of Chu et al. discloses that it is known in the thermal cycler art to manufacture a sample holder using an adaptor structure (65) as shown in Fig. 6.  
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the sample holder of the primary reference of Shin et al. as a two-piece structure as suggested by the reference of Chu et al. for the known and expected advantages disclosed by the reference of Chu et al. (¶[0030]).  The resulting two-piece structure would include an adaptor having an upstanding peripheral side wall configured to be positioned about the peripheral side wall of the sample block, wherein, when the peripheral side wall of the adaptor is positioned about the peripheral side wall of the sample block and the sample holder is received in the sample block, the peripheral side wall of the adaptor extends in an upward direction toward the sample holder and the drip pan (base (40)) surrounds a periphery of the adaptor.
With respect to claim 4, the one or more ejector mechanisms comprise two or more ejector mechanisms including first (50) and second (60) ejector mechanisms positioned on opposite sides of the drip pan.
With respect to claim 6, as shown in Figs. 6 and 7, the sample block includes recesses (26) and outer periphery that function as guide features configured to secure a lateral position of the adaptor relative to the drip pan.

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 19 would be allowable because the prior art of record fails to teach a thermal cycler system in the claimed environment or scope of claim that includes an adaptor that includes one or more openings, wherein the one or more ejector mechanisms are configured to extend through the one or more openings and into contact with the sample holder when the sample holder is received by the sample block.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Pedina (DE10115848) is cited as prior art that pertains to a thermal cycler with an ejection mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB